Citation Nr: 9903873	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-25 186	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his sister


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to July 1974.  
This appeal arises from an August 1996 rating action in which 
the RO denied service connection for PTSD.  The veteran was 
afforded an RO hearing in June 1997.  A transcript of the 
hearing is of record.  The hearing officer's decision is 
contained in a Supplemental Statement of the Case dated in 
August 1997.

Prior to the August 1996 rating action, in June 1993 and 
December 1994, the RO denied service connection for PTSD.  
The August 1996 rating action involved a de novo review of 
the record.  There were no comments made about the submission 
or non submission  of new and material evidence.  As such, 
the Board of Veterans' Appeals (Board) has construed the 
August 1996 rating action as having reopened a claim for 
service connection for PTSD.  We will likewise proceed on the 
basis of a de novo review of the evidence of record.


FINDINGS OF FACT

1.  It is as least as likely as not that the veteran was 
engaged in combat with enemy during service.

2.  The veteran has current diagnoses of PTSD which 
physicians have related to his combat experiences in service.

3.  The veteran's PTSD is related to his combat experiences 
in service.



CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§  3.303(d), 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The available service medical records are negative for 
complaints, findings, or diagnosis of PTSD, or any other 
acquired psychiatric disorder.  The veteran's service 
personnel records reveal that he served in Vietnam from 
December 1971 to December 1972.  He served in the Marines, 
and his military occupational specialty was an aircrew 
electronic systems technician.  He has been awarded the 
Vietnam Service Medal, Vietnam Campaign Medal, Navy Unit 
Commendation Medal, and the Armed Forces Expeditionary Medal.  
His service personnel records state that he participated in 
combat operations against communist forces in DaNang, 
Republic of Vietnam, from April 7, 1972 to June 21, 1972.   

A treatment letter dated in November 1992 was received from 
E. B. McFadden, M.D.  Dr. McFadden stated that he has been 
treating the veteran since October 1992 and that since his 
military service, he has become progressively disabled.  He 
stated that currently the veteran was totally disabled.  Dr. 
McFadden opined that the veteran's illness was a result of 
traumatic stress while in Vietnam.

In a treatment letter dated in January 1993, Dr. McFadden 
stated that the veteran experiences flashbacks in which he 
relives combat experiences.  Dr. McFadden's diagnosis was 
PTSD, delayed onset. 

In a letter dated in April 1993, the veteran's mother stated 
that he was barely able to function outside an institution.  
She stated that due to his depression, he stays in bed most 
of the time and that prior to service, he was a bright, 
intelligent young man.

In a treatment letter dated in May 1993, Dr. McFadden noted 
that the veteran was in combat for a period of 8 to 9 months 
while in Vietnam in 1972.  He stated that the veteran had 
been in Vietnam for only a few days when he came under mortar 
attack.  Dr. McFadden once again opined that the veteran had 
PTSD and that it was a direct result of his combat 
experience.  

In a VA hospitalization report covering the period March 1994 
to April 1994, there was a diagnosis of PTSD.  The stressor 
was noted to be combat in Vietnam.  

In a VA hospitalization report covering the period from March 
to May 1995, it was 
again noted that the veteran had PTSD related to combat in 
Vietnam.

A letter dated in April 1996 was received from a readjustment 
counselor therapist at the Vet Center.  The therapist stated 
that the veteran was first seen at the Vet Center in July 
1986.  He noted that the veteran volunteered for a body 
recovery team in Vietnam, that went out and recovered bodies 
of friendly and enemy soldiers and returned them for 
identification.  He reported that he had to put them in body 
bags and that the bodies were stiff and bloated.  He recalled 
the terrible smell and fluids leaking from the bodies.  He 
talked about nightly rocket and mortar attacks on and around 
his positions while at DaNang Airbase.  He reported that he 
was required to work night guard duty with only two magazines 
of 17 rounds each.  He felt that this small amount of 
ammunition would be useless in an area where sappers 
regularly tried for the aircraft.  He reported having seen 
and being near where friends were killed.  The therapist 
noted that the veteran was reluctant to speak of other events 
at the present time and that he has a great deal of survival 
guilt. 
  
In a June 1996 VA outpatient record, the veteran stated that 
he heard voices once or twice a month. The impression was 
chronic, severe  PTSD.  The veteran's worst Vietnam 
experience was said to be when he had to retrieve dead 
bodies.  It was noted that the veteran's auditory 
hallucinations were directly related to traumatic combat 
experiences in Vietnam.  

In June 1996, the veteran submitted a list of stressors in 
which he stated that his left leg was injured by a round.  
Several people were killed in the incident.  He also claimed 
that on several occasions, he saw people killed and couldn't 
do anything about it.  He couldn't remember the names of 
these people.  He stated that he volunteered to go out and 
recover dead bodies for 8 to 9 months.  He claimed that a 
fellow soldier died near him while he was on guard duty.

On VA psychiatric examination in July 1996, the veteran 
complained of nightmares and flashbacks.  He described the 
nightmares as usually centering around things that happened 
in Vietnam, particularly combat situations where people were 
killed around him.  He was afraid to get to know anyone in 
case they were killed.  He also stated that he has nightmares 
about handling body bags.  Sometimes he would go out every 
night to bag and tag the bodies.  In addition to the 
nightmares, his flashbacks also tended to be focused on 
incidents that happened in Vietnam.  In particular, such 
flashbacks would be triggered by events such as Veteran's Day 
or Memorial Day or if he saw a war movie.  Upon mental status 
examination, the veteran was found to be alert, oriented, and 
cooperative.  His mood was fair with a depressed affect.  His 
facial expression was sad with poor eye contact.  His speech 
was slow and soft.  His thought processes were logical but 
slowed.  His thought content included some auditory 
hallucinations.  There was a level of paranoid delusions in 
his thinking.  The diagnosis was PTSD.  

At a June 1997 RO hearing, the veteran testified that he had 
a friend that was killed by a rocket attack in Vietnam.  He 
stated that he was involved in combat while in Vietnam, and 
that he had to perform guard duty at night.  

In a letter dated in March 1998, the RO requested that the 
veteran furnish the name of the friend that was killed in 
Vietnam.  The veteran submitted the names of two people -- 
Ronnie Pace and David Stover.  This information along with 
the June 1996 stressors, was sent to the Department of the 
Navy, Personnel Management Support Branch (MMSB) in April 
1998.    

A response received from the MMSB in April 1998 verified that 
Ronald E. Pace was killed in June 1970 and that David E. 
Stover was killed in April 1972.   Additional information 
about these individuals was not provided.  MMSB further 
stated that other information concerning the veteran's unit 
should be contained in the command chronologies submitted by 
his unit.  Those records would be contained at the Marine 
Corps Historical Center.  There is no indication that the RO 
tried to obtain this additional information.

II.  Analysis

Initially, we note that we have found that the appellant's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, we find that he 
has presented a claim which is not inherently implausible.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Furthermore, after reviewing the record, we are satisfied 
that all relevant facts have been properly developed.  The 
record is devoid of any indication that there are other 
records available which might pertain to the issue on appeal.  
No further assistance to the appellant is required to comply 
with the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that demonstrates that such 
disability was incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed inservice stressor 
actually occurred, as well as a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

Although the veteran did not receive a medal that would 
definitively establish combat, the Navy Unit Commendation 
Medal and the Armed Forces Expeditionary Medal raise 
significant questions of his having engaged in combat with 
the enemy.  Furthermore, the veteran's service personnel 
records state that the veteran participated in combat with 
the enemy in DaNang, in 1972.  Therefore, the Board finds 
that it is least as likely as not that the veteran engaged in 
combat during his service in Vietnam.   

In addition, both a VA physician and a private physician have 
provided a current diagnosis of PTSD and have based those 
diagnoses on the veteran's claimed inservice stressors.  
Thus, the Board finds that the evidence supports a conclusion 
that the veteran's PTSD is related to his combat experiences 
in Vietnam.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

